THE COURT.
Defendants were charged with burglary. Pleas of not guilty were entered, and upon trial before a jury they were found guilty of burglary in the second degree. Counsel now appearing for defendants was thereupon substituted for the attorneys who had represented the defendants during the trial, and on behalf of the defendants he presented two motions, one for a new trial, and the other for probation, both of which were denied. Defendants were then sentenced to imprisonment in the state prison. Notice of appeal was given and request made for a transcript; and in pursuance thereof a record on appeal was prepared and certified and filed in this court. Since then counsel for defendants has done nothing in furtherance of the appeal. [1] Oral argument was waived, and although time was granted to file a brief, none has been filed. The transcript discloses evidence legally sufficient to sustain the judgment of conviction, and therefore, since counsel for defendant has not called attention to any error in the record, the judgment of conviction and the order denying the motion for new trial are affirmed. *Page 125